Green, J.P. (dissenting).
I respectfully dissent. In this vigorously contested case, it was error for Supreme Court to allow defendants’ attorney to cross-examine plaintiff about a 17-year-old allegation that plaintiff attempted to bribe a police officer at the time he had been arrested for a misdemeanor charge. The record fails to demonstrate a good-faith basis for that cross-examination or a reasonable factual basis for the allegation (see People v Crawford, 256 AD2d 141, 143 [1998]; Dance v Town of Southampton, 95 AD2d 442, 453 [1983]). In his offer of proof, defendants’ attorney made vague references to the hearsay statements of unidentified police officers in “the subpoenaed material,” including “the information,” but the documents to which he referred were not presented to the court or included in the record on appeal. That offer of proof, based entirely on the unsubstantiated assertions of defendants’ attorney,, demonstrates neither good faith nor a reasonable basis in fact for his *1011inquiry (see People v Huntley, 87 AD2d 488, 494-495 [1982], affd 59 NY2d 868 [1983]; People v Dellaroeco, 115 AD2d 904, 905 [1985], lv denied 67 NY2d 941 [1986]). Even accepting as true the assertions of defendants’ attorney regarding the contents of the undisclosed documents, I conclude that a mere charge or accusation has no probative value and is not a proper subject of cross-examination (see People v Cook, 37 NY2d 591, 596 [1975]; People v Gottlieb, 130 AD2d 202, 207 [1987], mod 132 AD2d 498 [1987]; People v Sigl, 124 AD2d 1053 [1986]). In addition, even if the alleged incident involved more than a mere accusation, it was so remote in time that its probative value was overshadowed by the prejudicial effect on plaintiff (see People v Pippin, 67 AD2d 413, 418 [1979]; see generally Gottlieb, 130 AD2d at 206).
The error in allowing defendants’ attorney to ask plaintiff whether he attempted to bribe a police officer based upon an unproven accusation was sufficiently prejudicial to warrant a new trial. “The court may not close its eyes to results which are intended to flow and do flow from the question itself’ (People v Malkin, 250 NY 185, 197 [1928]). That error was compounded when the court, immediately following plaintiffs denial of the accusation, asked plaintiff to specify the date of the conviction. The court’s question effectively discredited plaintiffs denial and suggested to the jury that the attempted bribery accusation resulted in plaintiffs conviction. Plaintiffs credibility was a crucial factor in this case, where the jury was presented with a battle of medical experts on the sharply contested issue whether plaintiff sustained a serious injury. If the jury was persuaded that plaintiff would attempt to bribe a police officer to get out of trouble, it may also have concluded that he would lie about the extent of his injuries to obtain a judgment against defendants. “The method by which [plaintiff] was impeached was an error grave enough in scope to have potentially affected the verdict” (Dance, 95 AD2d at 453). Plaintiff is entitled to a fair trial, unfettered by unfounded allegations of attempted bribery. I would therefore reverse the judgment, grant plaintiffs motion to set aside the verdict and grant a new trial. Present—Green, J.P, Hurlbutt, Martoche, Lawton and Hayes, JJ.